           Case 1:21-cv-00462-JPO Document 33 Filed 04/26/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    STATE OF NEW YORK, et al.,

                 Plaintiffs,
                                                         Case No. 21 Civ. 462 (JPO)
                           v.

    UNITED STATES ENVIRONMENTAL                          STIPULATION AND [PROPOSED]
    PROTECTION AGENCY, et ano.,                          CONSENT ORDER FURTHER
                                                         STAYING THE PROCEEDING
                 Defendants.




         WHEREAS, on or about January 19, 2021, the State of New York, State of California,

State of Connecticut, State of Delaware, State of Illinois, State of Maine, State of Maryland,

Commonwealth of Massachusetts, People of the State of Michigan, State of Minnesota, State of

New Jersey, State of New Mexico, State of North Carolina, State of Oregon, Commonwealth of

Pennsylvania, State of Vermont, State of Washington, State of Wisconsin, King County

Washington, City of Chicago, and City of New York (collectively, “Plaintiffs”) filed a complaint

in the above-captioned matter (the “Complaint”) against the United States Environmental

Protection Agency and Michael S. Regan, as Administrator of the United States Environmental

Protection Agency1 (collectively, “Defendants” or “EPA”);

         WHEREAS, the Complaint seeks, inter alia, a declaration that the final rule entitled

“Strengthening Transparency in Pivotal Science Underlying Significant Regulatory Actions and

Influential Scientific Information,” 86 Fed. Reg. 469 (Jan. 6, 2021) (“Final Rule”), is in excess of




1
 Administrator Michael S. Regan is automatically substituted in place of former Administrator
Andrew R. Wheeler pursuant to Fed. R. Civ. P. 25(d).
          Case 1:21-cv-00462-JPO Document 33 Filed 04/26/21 Page 2 of 9




EPA’s statutory jurisdiction, authority, or limitations; is not in accordance with law; and is

arbitrary and capricious; and vacatur of the Final Rule;

       WHEREAS, on February 1, 2021, the United States District Court for the District of

Montana ordered that the “Final Rule is hereby vacated and remanded to the Environmental

Protection Agency,” Envt’l Def. Fund v. U.S. EPA, No. 4:21-cv-00003-BMM, Docket No. 38 (D.

Mont. Feb. 1, 2021), at 2 (the “Montana Order”);

       WHEREAS, EPA is evaluating appropriate next steps in light of the Montana Order with

respect to the above-captioned action, which raises similar claims and seeks substantially the

same relief;

       WHEREAS, on February 25, 2021, this Court entered a Stipulation and Consent Order

Staying the Proceeding for sixty days until April 26, 2021, Dkt. No. 29;

       WHEREAS, on April 7, 2021, EPA submitted a proposed final rule entitled

“Strengthening Transparency in Pivotal Science Underlying Significant Regulatory Actions and

Influential Scientific Information; Vacatur Rule” to the Office of Information and Regulatory

Affairs (“OIRA”) of the Office of Management and Budget for review pursuant to Executive

Order 12,866 (Sept. 30, 1993), where it remains pending; and

       WHEREAS, the parties agree that a further stay of this matter is appropriate to permit

OIRA to complete such review, and to evaluate the effect on this case of EPA’s subsequent

regulatory action, and it is within the Court’s broad discretion to stay proceedings and defer

judicial review, see Landis v. N. Am. Co., 299 U.S. 248, 254 (1936);

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

parties, and the Court hereby ORDERS that:




                                                 2
            Case 1:21-cv-00462-JPO Document 33 Filed 04/26/21 Page 3 of 9




       1.       All proceedings in this case, including the deadline to answer or otherwise

respond to the complaint, are hereby stayed for an additional thirty (30) days from April 26,

2021, to May 26, 2021.

       2.       The parties are directed to submit a status letter within 30 days of the entry of this

order outlining a proposal for how this matter will proceed.

       3.       The terms of this Stipulation and Consent Order shall become effective upon its

entry by the Court. If the Stipulation and Consent Order is not approved and entered by the

Court, it shall be null and void, with no force or effect.

       4.       This Stipulation and Consent Order may be signed in counterparts, each of which

constitutes an original and all of which constitute one and the same document. Facsimiles and/or

PDFs of signatures shall have the same force and effect as original signatures and constitute

acceptable, binding signatures for purposes of the Stipulation and Consent Order.




                                                   3
         Case 1:21-cv-00462-JPO Document 33 Filed 04/26/21 Page 4 of 9




Dated: New York, New York                           Dated: New York, New York
       April 26, 2021                                      April 26, 2021

FOR THE STATE OF NEW YORK                                 AUDREY STRAUSS
                                                          United States Attorney
LETITIA JAMES                                             Southern District of New York
Attorney General                                          Attorney for Defendants

/s/ Gavin G. McCabe                                   By: s/ Anthony J. Sun2
GAVIN G. McCABE                                           ANTHONY J. SUN
Assistant Attorney General                                Assistant United States Attorney
ASHLEY GREGOR                                             86 Chambers St., 3rd Floor
Special Assistant Attorney General                        New York, New York 10007
Environmental Protection Bureau                           (212) 637-2810
28 Liberty Street, 19th Floor                             anthony.sun@usdoj.gov
New York, NY 10005
(212) 416-8479
gavin.mccabe@ag.ny.gov




2
  Counsel for Defendants represents that the other parties listed in signature blocks on this
stipulation and proposed order consent to this filing in accordance with S.D.N.Y. ECF Rule
8.5(b).
                                                4
         Case 1:21-cv-00462-JPO Document 33 Filed 04/26/21 Page 5 of 9




FOR THE STATE OF NEW JERSEY                FOR THE STATE OF CONNECTICUT

GURBIR S. GREWAL                           WILLIAM TONG
Attorney General                           Attorney General

/s/ Lisa J. Morelli                        /s/ Jill Lacedonia
LISA J. MORELLI*                           JILL LACEDONIA
ELSPETH FAIMAN HANS                        Assistant Attorney General
Deputy Attorneys General                   Office of the Attorney General
New Jersey Division of Law                 165 Capitol Avenue
25 Market Street                           Hartford, CT 06106
Trenton, NJ 08625                          (860) 808-5250
(609) 376-2745                             Jill.Lacedonia@ct.gov
Lisa.Morelli@law.njoag.gov


FOR THE STATE OF CALIFORNIA                FOR THE STATE OF DELAWARE

ROB BONTA                                  KATHLEEN JENNINGS
Attorney General                           Attorney General

ROBERT W. BYRNE                            /s/ Christian Douglas Wright
EDWARD H. OCHOA                            CHRISTIAN DOUGLAS WRIGHT†
Senior Assistant Attorneys General         Director, Impact Litigation
                                           VALERIE S. EDGE†
/s/ David A. Zonana                        Deputy Attorney Generals
DAVID A. ZONANA                            Delaware Department of Justice
SARAH MORRISON                             102 W. Water Street
MYUNG J. PARK                              Dover, DE 19904
Supervising Deputy Attorneys General       (302) 257-3219
MEREDITH J. HANKINS                        Christian.Wright@delaware.gov
COREY M. MOFFAT
JONATHAN WIENER
Deputy Attorneys General
1515 Clay Street
Oakland, CA 94612
(510) 879-1248
David.Zonana@doj.ca.gov




                                       5
         Case 1:21-cv-00462-JPO Document 33 Filed 04/26/21 Page 6 of 9




FOR THE STATE OF ILLINOIS                       FOR THE STATE OF MAINE

KWAME RAOUL                                     AARON M. FREY
Attorney General                                Attorney General

/s/ Daniel I. Rottenberg                        /s/ Jonathan Bolton
DANIEL I. ROTTENBERG†                           JONATHAN BOLTON
Assistant Attorney General                      Assistant Attorney General
MATTHEW J. DUNN                                 6 State House Station
Chief, Environmental Enforcement/Asbestos       Augusta, ME 04333
Litigation Division                             (207) 626-8551
Office of the Attorney General                  Jonathan.Bolton@maine.gov
69 W. Washington Street, 18th Floor
Chicago, IL 60602
(312) 814-3816                                  FOR THE STATE OF MARYLAND
DRottenberg@atg.state.il.us
                                                BRIAN E. FROSH
                                                Attorney General
FOR THE PEOPLE OF
THE STATE OF MICHIGAN                           /s/ Joshua M. Segal
                                                JOSHUA M. SEGAL*
DANA NESSEL                                     Special Assistant Attorney General
Attorney General                                Office of the Attorney General
                                                200 St. Paul Place
/s/ Gillian E. Wener                            Baltimore, MD 21202
GILLIAN E. WENER                                (410) 576-6446
Assistant Attorney General                      jsegal@oag.state.md.us
Michigan Department of Attorney General
Environment, Natural Resources, &
Agriculture Division                            FOR THE COMMONWEALTH
525 W. Ottawa Street                            OF MASSACHUSETTS
P.O. Box 30755
Lansing, MI 48909                               MAURA HEALEY
(517) 335-7664                                  Attorney General
wenerg@michigan.gov
                                                /s/ Turner H. Smith
                                                TURNER H. SMITH*
                                                Assistant Attorney General
                                                Environmental Protection Division
                                                Office of Attorney General Maura Healey
                                                One Ashburton Place
                                                Boston, MA 02108
                                                (617) 963-2782
                                                turner.smith@mass.gov



                                            6
         Case 1:21-cv-00462-JPO Document 33 Filed 04/26/21 Page 7 of 9




FOR THE STATE OF MINNESOTA                 FOR THE STATE OF NORTH CAROLINA

KEITH ELLISON                              JOSHUA H. STEIN
Attorney General                           Attorney General
                                           DANIEL S. HIRSCHMAN
/s/ Leigh K. Currie                        Senior Deputy Attorney General
LEIGH K. CURRIE†
Special Assistant Attorney General         /s/ Taylor H. Crabtree
Minnesota Attorney General’s Office        TAYLOR H. CRABTREE*
445 Minnesota Street, Suite 900            Assistant Attorney General
Saint Paul, MN 55101                       North Carolina Department of Justice
(651) 757-1291                             P.O. Box 629
leigh.currie@ag.state.mn.us                Raleigh, NY 27602
                                           (919) 716-6600
                                           tcrabtree@ncdoj.gov
FOR THE STATE OF NEW MEXICO

HECTOR BALDERAS                            FOR THE COMMONWEALTH
Attorney General of New Mexico             OF PENNSYLVANIA

/s/ William Grantham                       JOSH SHAPIRO
WILLIAM GRANTHAM*                          Attorney General
Assistant Attorney General                 MICHAEL J. FISCHER
201 Third Street NW, Suite 300             Chief Deputy Attorney General
Albuquerque, NM 87102
(505) 717-3520                             /s/ Aimee D. Thomson
wgrantham@nmag.gov                         AIMEE D. THOMSON
                                           Deputy Attorney General
                                           ANN JOHNSTON
FOR THE STATE OF OREGON                    Senior Deputy Attorney General
                                           Impact Litigation Section
ELLEN F. ROSENBLUM                         Pennsylvania Office of Attorney General
Attorney General                           1600 Arch Street, Suite 300
                                           Philadelphia, PA 19103
/s/ Steve Novick                           athomson@attorneygeneral.gov
STEVE NOVICK†
PAUL GARRAHAN†
Special Assistant Attorney General
Natural Resources Section
Oregon Department of Justice
1162 Court Street NE
Salem, OR 97301
(503) 947-4593
Paul.Garrahan@doj.state.or.us



                                       7
         Case 1:21-cv-00462-JPO Document 33 Filed 04/26/21 Page 8 of 9




FOR THE STATE OF VERMONT                   FOR THE STATE OF WASHINGTON

THOMAS J. DONOVAN, JR.                     ROBERT W. FERGUSON
Attorney General                           Attorney General

/s/ Jill S. Abrams                         /s/ Elizabeth Harris
JILL S. ABRAMS                             ELIZABETH HARRIS
NICHOLAS F. PERSAMPIERI                    Assistant Attorney General
Assistant Attorneys General                Washington Attorney General’s Office
Office of the Attorney General             Environmental Protection Division
109 State Street                           800 5th Avenue, Suite 2000 TB-14
Montpelier, VT 05609                       Seattle, WA 98104
(802) 828-3171                             (206) 233-3391
jill.abrams@vermont.gov                    Elizabeth.Harris@atg.wa.gov


FOR THE COUNTY OF KING,                    FOR THE STATE OF WISCONSIN
WASHINGTON
                                           JOSHUA L. KAUL
DANIEL T. SATTERBERG                       Attorney General
Prosecuting Attorney
                                           /s/ Bradley J. Motl
/s/Jennifer Stacy                          BRADLEY J. MOTL†
JENNIFER STACY*                            Assistant Attorney General
Senior Deputy Prosecuting Attorney         Wisconsin Department of Justice
King County Courthouse                     Post Office Box 7857
516 Third Avenue, W400                     Madison, WI 53707
Seattle, WA 98104                          (608) 267-0505
(206) 477-1167                             motlbj@doj.state.wi.us
Jennifer.Stacy@kingcounty.gov




                                       8
         Case 1:21-cv-00462-JPO Document 33 Filed 04/26/21 Page 9 of 9




FOR THE CITY OF CHICAGO                           FOR THE CITY OF NEW YORK

CELIA MEZA                                        JAMES E. JOHNSON
Acting Corporation Counsel                        Corporation Counsel

/s/Bradley G. Wilson                              /s/ Hilary Meltzer
BRADLEY G. WILSON                                 HILARY MELTZER
Assistant Corporation Counsel                     Chief, Environmental Law Division
BENNA RUTH SOLOMON                                SHIVA PRAKASH
Deputy Corporation Counsel                        Assistant Corporation Counsel
City of Chicago Department of Law                 Environmental Law Division
2 N. LaSalle Street, Suite 580                    New York City Law Department
Chicago, IL 60602                                 100 Church Street
(312) 744-7764                                    New York, NY 10007
Bradley.Wilson@cityofchicago.org                  (212) 356-2319
                                                  shprakas@law.nyc.gov

FOR THE CITY OF LOS ANGELES

MICHAEL N. FEUER
Los Angeles City Attorney

/s/ Michael J. Bostrom
MICHAEL J. BOSTROM†
Managing Assistant City Attorney
200 N. Spring Street, 14th Floor
Los Angeles, CA 90012
(213) 978-1867
michael.bostrom@lacity.org


*Pro Hac Vice applications pending or to be submitted
†
  Admitted Pro Hac Vice


SO ORDERED:


HONORABLE J. PAUL OETKEN
UNITED STATES DISTRICT JUDGE

Dated: New York, New York
       _____________, 2021




                                              9
